UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2056


ALVIN L. SUTHERLIN, JR.,

                Plaintiff - Appellant,

          v.

LIEUTENANT J. W. SMITH; SERGEANT H. S. RICHARDSON; OFFICER
N. M. SLOVER; OFFICER M. C. PACE; OFFICER R. C. LANDRUM;
OFFICER D. C. LANCASTER; OFFICER W. C. SHIVLEY; OFFICER W.
R. MERRILL; OFFICER J. D. DIXON; OFFICER L. D. LAND,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:15-cv-00037-JLK-RSB)


Submitted:   January 31, 2017             Decided:   February 10, 2017


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvin L. Sutherlin, Jr., Appellant Pro Se. Maggy Lewis Gregory,
James A. L. Daniel, Tyler Brent Gammon, Martha White Medley,
DANIEL, MEDLEY & KIRBY, PC, Danville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alvin    L.    Sutherlin,       Jr.,       appeals       the   district        court’s

orders    denying     his   motions     to       compel,   denying         relief    on   his

42 U.S.C. § 1983 (2012) complaint, and denying his Fed. R. Civ.

P. 59(e) motions.           The majority of Sutherlin’s allegations of

error on appeal are conclusory and fail to preserve an issue for

review.      See 4th Cir. R. 34(b) (directing appellants to present

“specific issues and supporting facts and arguments” in informal

brief); see also Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653

n.7   (4th    Cir.    2006)    (finding      single,       conclusory        sentence      in

brief     “insufficient        to    raise        on    appeal       any     merits-based

challenge to the district court’s ruling”); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply with the specific dictates of [Rule 28] with respect to a

particular      claim       triggers     abandonment            of    that     claim       on

appeal.”).           None     of    Sutherlin’s          allegations         presents      a

substantial question sufficient to warrant the preparation of a

transcript     at     Government       expense         under    28    U.S.C.        § 753(f)

(2012).      See Rhodes v. Corps of Eng’rs of U.S. Army, 589 F.2d

358, 359 (8th Cir. 1978) (per curiam) (authorizing preparation

of    transcript      at    Government           expense   when       appeal        presents

substantial question).              Therefore, we deny Sutherlin’s motion

for the preparation of transcripts at Government expense.



                                             2
       To   the    extent    that    Sutherlin     has    preserved         issues   for

appeal,     we    have   reviewed       the   record    and   find    no    reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          Sutherlin v. Smith, No. 4:15-cv-00037-JLK-RSB

(W.D. Va. Aug. 5, Aug. 18, & Sept. 1, 2016).                      We dispense with

oral    argument     because      the     facts   and    legal    contentions        are

adequately       presented   in     the    materials     before      this    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                              3